In an action brought to recover damages for the death of plaintiff’s intestate, who fell from defendant’s building while engaged in his occupation as a window cleaner, judgment in favor of plaintiff reversed on the law, with costs, and complaint dismissed on the law, with costs. It was undisputed that the safety belt worn by decedent was in good condition after the accident, as were the anchors at the sides of the window. It follows, therefore, that the decedent had detached both terminals of the safety belt prior to his fall. Defendant’s proof conclusively demonstrates that it was practicable for him to have re-entered the window from the outside to a place of comparative safety on the inner window sill, or on the floor, before detaching the remaining one of the two terminals from its *873anchor. The inevitable inference is that the decedent voluntarily relinquished the protection which the safety devices afforded and thus was guilty of contributory negligence as a matter of law. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.